         Case 3:20-cv-00233-JWD-SDJ              Document 9        05/08/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA

 BRIAN HUMPHREY, on behalf of
 themselves and all others similarly situated,

                Plaintiffs,
                                                          CIVIL ACTION NO. 3:20-cv-00233
                       v.
                                                          JUDGE: JWD
 JAMES LEBLANC, in his official capacity
                                                          MAGISTRATE: SDJ
 as Secretary of the Louisiana Department of
 Public Safety & Corrections,

                Defendant.



                 EX PARTE MOTION FOR ADMISSION PRO HAC VICE

           Pursuant to Local Rule 83(b)(8), Mercedes Montagnes, a member of the bar of this

Court, hereby moves for the admission of Stephen Weil to appear pro hac vice in the above

captioned matter, as co-counsel in the matter Humphrey v. LeBlanc Case No. 20-cv-233. In

consideration of this motion, the following facts support her application:

       Mr. Weil is a licensed attorney admitted to practice in the State of Illinois. He is a

member in good standing of the Bars of the State of Illinois. Mr. Weil is an attorney at the

nationally prestigious civil rights law firm, Loevy & Loevy, based in Chicago.

       Pursuant to Local Civil Rule 83(b)(8), a declaration under oath by Mr. Weil is attached

here as Exhibit A swearing that no disciplinary proceedings or criminal charges have been

instituted against him. That declaration also contains the oath required by Local Civil Rule

83(b)(8)(D).

       Also pursuant to Local Civil Rule 83(b)(8), Certificates of Good Standing from the

Supreme Court of Illinois is attached to Mr. Weil’s declaration.
         Case 3:20-cv-00233-JWD-SDJ             Document 9      05/08/20 Page 2 of 3




       Ms. Weil’s contact information is as follows: Stephen Weil, Loevy & Loevy, 311 N.

Aberdeen, 3rd FL, Chicago, IIL 60607; Phone: 312-243-5900; Fax: 312-243-5902; Email:

weil@loevy.com.

     The undersigned local counsel understands that she will be responsible to the Court at all

stages of the proceedings and that she must co-sign all documents filed in this matter.



Dated: May 8, 2020

                                      Respectfully submitted,

                                      /s/ Mercedes Montagnes
                                      Mercedes Montagnes, La. Bar No. 33287
                                      The Promise of Justice Initiative
                                      1024 Elysian Fields Avenue
                                      New Orleans, LA 70117
                                      Telephone: (504) 529-5955
                                      Facsimile: (504) 558-0378
                                      Email: mmontagnes@defendla.org
          Case 3:20-cv-00233-JWD-SDJ              Document 9       05/08/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that on May 8, 2020, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system which will send a notice of electronic filing to all CM/ECF
participants.

        I further certify that I, or another one of Plaintiffs’ attorneys, will promptly electronically
serve a copy of the same, along with all other pleadings and papers filed in the action to date to
the General Counsel for the Louisiana Department of Corrections

                                                       /s/ Nishi Kumar
                                                       Nishi Kumar
